Citation Nr: 0500513	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
injury.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an increased rating for left mandible 
fracture residuals, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for tinea cruris, 
tinea pedis, and tinea versicolor, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 RO rating decision which continued 
the 30 percent rating for tinea cruris, tinea pedis and tinea 
versicolor; increased the rating for left mandible fracture 
residuals to 30 percent; and denied the veteran's claims of 
entitlement to service connection for neck injury residuals 
and for a back disability.  In May 2003 the Board remanded 
these issues to the RO for further evidentiary development.

The issue of entitlement to a rating in excess of 30 percent 
for tinea cruris, tinea pedis, and tinea versicolor is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has a current disability of the neck.

2.  There is no competent medical evidence showing that the 
veteran has a current disability of the back.

3.  The veteran's left mandible fracture residuals are 
manifested by pain, headaches, limitation of motion, 
difficulty with mastication due to inconsistent occlusion, 
with additional functional loss due to pain on motion, which 
cumulatively approximates inter-incisal range of motion 
limited to between 0 to 10 millimeters.


CONCLUSIONS OF LAW

1.  Claimed residuals of a neck injury were not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  A claimed back disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  The criteria for a 40 percent rating for left mandible 
fracture residuals have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, Diagnostic 
Codes 9901, 9902, 9903, 9904, 9905 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran contends that his back and neck pain were caused 
by an incident in service where he sustained a traumatic blow 
to his face and his left jaw was fractured.  He has also 
attributed his back pain to an incident in service where he 
was unloading a fuel truck.  

Service medical records confirm that the veteran suffered a 
left jaw fracture, however, there were no complaints or 
findings pertaining to his neck or back noted.  The record 
reflects that the veteran's first mention of any problems 
with his neck and back was in 1999.  

The medical evidence of record shows the veteran's neck pain 
has been attributed to chronic cervical strain and his 
complaints of back pain have been attributed to a T-7 
compression fracture.  With respect to the question of 
causation, however, the Board notes that neither the 
veteran's chronic cervical strain or his T-7 compression 
fracture have been attributed to any incident in service, or 
specifically to the veteran's jaw fracture in service.  In 
that regard, the VA examiner in October 2003 noted that the 
compression of T7 was likely the cause of any spinal pain and 
was not related to the in-service fracture of his jaw.  

While a February 1999 VA treatment record showed that a 
normal bone scan placed the T7 compression in the remote 
past, there is no indication that this occurred in service.  
And although the veteran's private physician, Dr. Kale, 
opined that the his neck and upper back pain were a direct 
result of the incident in service in 1975 where he fractured 
his jaw, the Board notes that pain alone, without a medically 
diagnosed underlying condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Moreover, Dr. Kale's opinion appears to be based on 
the veteran's reported history of what occurred in service 
and there is no indication that Dr. Kale has reviewed any 
medical records in the veteran's claims file.  

On subsequent VA examinations, however, the examiner reviewed 
the claims file, diagnosed chronic cervical strain, and 
opined that such was not related to any service-incurred 
injury.  The examiners noted the opinion by Dr. Kale, but did 
not feel that the veteran's chronic neck and upper back pain 
were secondary to the veteran's broken jaw in service.  The 
examiner had seen numerous patients with similar injuries and 
noted they did not go on to have this amount of disability.  
The examiner also noted that if the x-rays were positive and 
he had known disease in that area, his opinion may have 
changed.  Thus, because the VA examiners reviewed the claims 
file and provided rationale for their opinions, the Board 
finds the VA examiner's opinions in 2003 to be more probative 
and persuasive.  And although the veteran has essentially 
claimed that he has a neck and back condition related to 
service, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Since the most probative competent medical evidence reflects 
that the veteran does not have a neck or back disability 
related to service, the Board finds that the preponderance of 
the evidence is against the veteran's claims, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, Gilbert, supra.

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Left mandible fracture residuals

Service medical records show that the veteran sustained a 
left mandible fracture in service.  By September 1977 rating 
decision the RO granted service connection for residuals of 
fracture of the left mandible and granted a 10 percent 
disability rating.  By May 1999 rating decision, the RO 
increased the rating for left mandible fracture residuals to 
30 percent pursuant to Diagnostic Code 9905 which pertains to 
limited motion of temporomandibular articulation.  

Diagnostic Code 9904, which governs ratings of malunion of 
the mandible, provides that a 20 percent evaluation is 
assignable for severe displacement; however, this diagnostic 
code does not provide for an evaluation in excess of 20 
percent.  38 C.F.R. § 4.150, Diagnostic Code 9904.

Diagnostic Code 9905, which governs ratings of limited motion 
of the temporomandibular articulation, provides that a 20 
percent evaluation is assignable for interincisal range of 
motion from 21 to 30 millimeters.  A 30 percent evaluation is 
assignable for interincisal range of motion from 11 to 20 
millimeters.  A 40 percent evaluation is assignable for 
interincisal range of motion from 0 to 10 millimeters.  The 
note to Diagnostic Code 9905 provides that ratings for 
limited interincisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.

The medical evidence of record reflects that the veteran's 
left mandible fracture residuals are manifested by complaints 
of pain, headaches, limitation of motion, and difficulty with 
mastication due to inconsistent occlusion.  Additionally, on 
VA dental examination in 1999 there was an electrical shock 
sensation felt on the left neck from the TMJ to the shoulder 
when the veteran turned his head to the left.  Pain was noted 
beyond the range of motion limits and there was some popping 
of the left TMJ.  There was slight deviation to the left upon 
opening.  Objectively, the TMJ full opening was 20 mm; the 
right lateral opening was 3 mm; the left lateral opening was 
4 mm.; and the protrusive opening was 4 mm.  In an August 
2000 letter, Dr. Kale indicated that since service the 
veteran reported suffering jaw and facial pain consistent 
with TMJ syndrome.  Dr. Kale indicated that the veteran 
suffered headaches consistent with post-concussive syndrome 
and TMJ syndrome.  Dr. Kale opined that the veteran's chronic 
facial pain and headaches were a direct result of the jaw 
injury he  suffered in service.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


Based on the aforementioned rating criteria and the competent 
medical evidence of record, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 40 percent evaluation under Diagnostic Code 
9905.  Although there is no evidence showing that the veteran 
has exhibited limitation of interincisal range of motion from 
0 to 10 millimeters, which would automatically warrant an 
evaluation of 40 percent under Diagnostic Code 9905, as noted 
above, the veteran's left mandible fracture is manifested by 
numerous residuals including complaints of pain, an 
electrical shock sensation upon movement, headaches, 
limitation of motion, difficulty with mastication due to 
inconsistent occlusion, and pain on motion.  Thus, 
considering these residuals along with 38 C.F.R. § 4.40, 4.45 
and Deluca, the Board finds that there is additional 
functional loss due to pain on motion, which approximates 
inter-incisal range of motion limited to between 0 to 10 
millimeters.  Thus, a 40 percent rating is warranted for the 
veteran's service-connected left mandible fracture residuals.  
38 C.F.R. § 4.150, Diagnostic Code 9905.  A rating in excess 
of 40 percent would require a showing of approximately one-
half to complete loss of the mandible, which has not been 
shown by or approximated by the competent medical evidence of 
record.  38 C.F.R. § 4.150, Diagnostic Codes 9901, 9902.

The Board has explored the possibility of whether the 
headaches should be separately rated.  Under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25; see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14.  In this case, the medical 
evidence does not support a separate rating for headaches.  
While headaches were noted on the 1999 VA dental examination 
and by Dr. Kale, there is nothing in the medical record which 
indicates that such amount to a condition or conditions which 
may be separately ratable under Diagnostic Code 8100 or any 
other diagnostic code.  Significantly, the Board notes that 
pain has been specifically considered in the veteran's 
evaluation, and has played a major role in the increased 
rating assigned.  Accordingly, the Board believes that the 
current rating contemplates these symptoms and any additional 
separate rating for headaches would constitute pyramiding.  
38 C.F.R. § 4.14.

Extraschedular Rating

The Board will also consider whether an extraschedular rating 
is warranted under 38 C.F.R. § 3.321.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the pertinent regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The record reflects that the veteran has been unemployed 
since at least 1985 due to his left leg amputation.  In a 
December 1985 Social Security Administration decision, the 
veteran was found to be disabled and unable to work due to a 
severe crush injury of the left leg which led to him 
undergoing a below the knee amputation.  There is no other 
evidence showing that the service-connected left mandible 
fracture residuals markedly interferes with employment.  
Moreover, the Board notes that the record does not indicate 
that the disability picture is exceptional or unusual, nor is 
there evidence of frequent hospitalization due to this 
disability.  Therefore, the Board finds that an 
extraschedular rating is not warranted. 

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed below, that the development 
of the claim here on appeal has proceeded in accordance with 
the law and regulations. 
 
In this case, the initial RO rating decision was made in May 
1999, before the VCAA was enacted, and the VCAA notice was 
given to the veteran in August 2001 and August 2003.  
Fortunately, the Court acknowledged in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) that some claims were pending at the 
time the VCAA was enacted and that proper notice prior to the 
initial AOJ decision was impossible.  The Court specifically 
stated that it was not requiring the voiding or nullification 
of any AOJ decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
August 2001 and August 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. § 5103 in that he was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of VA and the veteran in obtaining 
evidence.  Thus, the notification requirement of the VCAA has 
been satisfied.  

With regard to the duty to assist, the Board notes that the 
VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  After reviewing the record, the Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims file, or have 
otherwise been accounted for.  In February 2004 the veteran 
reported he had no other evidence to submit.  Moreover, the 
veteran has been scheduled for several VA examinations.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for residuals of neck injury is denied.

Service connection for a back disability is denied.

A 40 percent rating for left mandible fracture residuals is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The veteran contends he should be entitled to an increased 
rating for his service-connected tinea cruris, tinea pedis, 
and tinea versicolor.  

The record reflects that the veteran submitted an August 2003 
letter from a private dermatologist, G. Luke Lewis, M.D., to 
the Board in support of a Motion for Reconsideration of a 
portion of the Board's May 2003 decision.  In this letter Dr. 
Lewis reported treating the veteran since October 1997.  The 
RO has yet to obtain complete treatment records from Dr. 
Lewis and there is no indication in the January 2004 
supplemental statement of the case that the RO considered Dr. 
Lewis's letter.  This should be accomplished.

Additionally, the Board notes that the veteran has contended 
he should be entitled to a higher rating for his service-
connected skin disability under Diagnostic Code 7813 because 
he has been on numerous oral and topical medications for his 
skin problems that he claims meets the criteria for a 60 
percent rating under Diagnostic Code 7813.  Under 38 U.S.C.A. 
§ 4.150, Diagnostic Code 7813, dermatophytosis is rated as 
dermatitis which, pursuant to Diagnostic Code 7806, provides 
for a 60 percent rating for dermatitis or eczema that 
requires constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  In February 2004 he submitted a list 
of medications that had been prescribed for his skin 
condition over the years.  VA treatment records also list 
numerous medications that the veteran has been prescribed 
over the years.  It is unclear as to the types of medications 
the veteran has been prescribed and for what the medications 
have been prescribed; thus, on remand the RO should obtain a 
VA examination and opinion to clarify this matter.

On the December 2003 VA examination, there was a fungal rash 
on both axillae and evidence of fungus in the abdominal folds 
and bilateral groin areas.  The right foot and several 
fingers revealed evidence of onychomycosis.  The diagnosis 
was chronic dermatophytosis with large areas of chronic 
changes in the area of the axillae and groin areas.  The 
examiner opined that the veteran's skin condition was 
secondary to his morbid obesity, and also opined that if the 
veteran did not have numerous abdominal folds and axillary 
folds, this skin condition would not occur.  The examiner 
further opined that the veteran's skin condition was not 
secondary to his chronic fungal infection that he had in 
service.  It is unclear whether the examiner has linked every 
aspect of the veteran's service-connected skin condition to 
his obesity, or whether some aspects of his skin condition 
are related to service.  This should be clarified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of any and all 
medical care providers, VA and non-VA, 
who have treated him for his service-
connected skin disability since December 
2003.  After securing the necessary 
release(s), the RO should obtain these 
records and associate them with the 
claims file.  This should specifically 
include current VA treatment records and 
complete treatment records from Dr. Luke 
Lewis.  

2.  Thereafter, the RO should schedule 
the veteran for a VA dermatological 
examination to determine the nature and 
current severity of his service-connected 
skin disability.  The examiner should 
review the veteran's entire claims folder 
in conjunction with the examination.  The 
examiner should specifically note the 
location(s) of the service-connected skin 
disability (i.e., tinea cruris, tinea 
pedis, tinea versicolor), with reference 
to the December 2003 VA examiner's 
opinion that linked at least portions of 
the veteran's skin rashes to his obesity 
rather than to service.  The examiner 
should also note the extent, severity, 
and whether the character of 
manifestations is repugnant or otherwise 
disabling for the service-connected skin 
disability.  The examiner should note 
whether there is ulceration, extensive 
exfoliation, crusting, systemic or 
nervous manifestations.  The examiner 
should also note what prescription 
medications the veteran is taking for his 
service-connected disability, as well as 
any medications taken in the past year 
and indicate the frequency of any 
corticosteroids or other 
immunosuppressive drugs required.  
Complete rationale should be provided for 
any opinions expressed.

3.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


